Citation Nr: 0005658	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  94-24 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for spondylolisthesis 
and spondylosis with degenerative disc disease of the lumbar 
spine.

2.  Entitlement to service connection for an eye condition.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant, appellant's mother, sister and two friends




ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1963 to April 
1965.

This appeal arises from a decision by the Manchester, New 
Hampshire, Department of Veterans Affairs (VA) Regional 
Office (RO).   The veteran's claim for service connection for 
post-traumatic stress disorder was the subject of a separate 
decision issued by the Board on May 24, 1999.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  No current lumbar spine pathology is shown to be related 
to mid-back complaints noted in service. 

3.  No current eye pathology is shown to be related to 
service.   


CONCLUSIONS OF LAW

1.  Spondylolisthesis and spondylosis with degenerative disc 
disease of the lumbar spine were not incurred in or 
aggravated by military service, nor may incurrence be 
presumed.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1995); 38 
C.F.R. §§ 3.303, 3.310 (1999). 

2.  The veteran has not submitted a well-grounded claim for 
an eye condition.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1995). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's enlistment physical examination is negative for 
any back pathology.  Vision testing yielded results of 20/20, 
bilaterally.  Service medical records reflect that in March 
1964, the veteran was seen for complaints of back pain 
without a history of trauma.  There was no evidence of 
significant trauma.  He was treated with Darvon.  For the 
next few days, he continued to complain of mid-back pain.  A 
complete examination of the back was negative.  He was 
prescribed Robaxin and treated with diathermy for a few days.  
In April 1964, the veteran was found to have a foreign body 
lodged in his right eye.  It was surgically removed at a 
service hospital.  Two check-ups later that month indicate 
that he was doing well.  The remainder of his service medical 
records, including an annual reserve physical in May 1966 was 
negative for complaints or findings of any residuals of an 
eye injury.  Service medical records are negative for back 
pathology, and the separation physical examination noted a 
normal back and 20/15 vision, bilaterally.  The report of 
medical history taken at separation indicated the veteran did 
not suffer from recurrent back pain.  In January 1967 he had 
no eye complaints and his vision was 20/20.

Treatment notes dated from February 1982 to May 1986 outline 
the severity of the veteran's eye complaints but are negative 
for an opinion linking the pathology found to the veteran's 
active service.  

Associated with the claims folder is a voucher from the 
Employee Benefit Plan Administrators reflecting payment to 
the veteran of $42. for an injury sustained in September 
1984.  The insured group was the Granite Packing Company.  
The nature of the claim was not disclosed.

A February 1992 Elliot Hospital medical report noted that the 
veteran received treatment following an injury at work.  He 
complained of lumbosacral pain.  An X-ray report noted 
probable spondylosis at L5 with five millimeters of 
spondylolisthesis onto S1 and moderately advanced disc 
disease at L5-S1.

A May 1992 letter and treatment notes from N. R. Fasulo, a 
chiropractor reflect treatment of hip and low back pain.

Surgery at the Catholic Medical Center in August 1992 
resulted in a laminectomy at left L3-4, a laminectomy and 
foraminectomy at left L4-5 and excision of a herniated disc 
at L4-5, left.

A November 1993 letter from Ronald J. Aragona, D.C., Ph.D., 
described the veteran's back problems but was negative for a 
link between his back condition and his active service.  A 
December 1993 letter from Dr. Aragona's office was also 
negative for an opinion linking the veteran's condition to 
his service.  

Maurice Brunelle, D.C., in a December 1993 letter, reported 
treating the veteran for a back lesion in September 1984, an 
injury to the right shoulder in February 1986, a flare-up of 
back pain in 1989 and a severe on the job injury in February 
1992 that required immediate attention.  The letter described 
the treatments given to the veteran but was negative for an 
opinion attributing any of his symptoms to his service.  

Examination reports dated in March 1994 from Anthony A. 
Salerni, M.D. and in April 1994 from Sportsworks are negative 
for medical opinions connecting the veteran's complaints to 
his service.  

In May 1994 Ronald J. Aragona, D.C., Ph.D., opined that the 
veteran's low back spondylopathic insult, consisting of 
spondylolisis/spondylolisthesis of the lower lumbar segments 
was more probably than not, service related.  He appeared to 
base this opinion on a history related by the veteran that in 
1964, while in the "United States Service", he injured his 
back while pulling machines weighing in excess of 400 pounds.  
He also performed other ergonomically unfavorable acts, such 
as lifting and carrying heavy pipes.  The chiropractor opined 
that since the veteran injured himself while performing these 
acts, it would appear logical to assume that the causative 
factor of trauma resulted in 1964 while he was in the U.S. 
Service.

During the veteran's personal hearing in October 1994 he 
testified that he was pulling stuff on a submarine when he 
pulled something in his back.  He was taken off duty for 
three weeks to a month.  After service he went to Dr. Fasulo 
or Brunelle when his back went out.  They would make 
adjustments and he would go back to work in a day or two.  He 
started having more problems in the late 1960s and more in 
the 1970s.  Two physicians told him that his particular 
injury would not have bothered him to the extent it did until 
he hurt himself in 1992 and had a herniated disc removed.  
Now he had pressure and spondylolisthesis.  His mother 
testified that after service the veteran had to have alcohol 
baths every night after his shower.  He had trouble getting 
up; acting like an old man.  His sister testified that he had 
problems getting out of bed and that she gave him alcohol 
rubs for his backaches.  His friend testified that the 
veteran could not sit in one position in the 1960s and 1970s 
and that he complained of backaches.  Another friend 
testified that he had known the veteran four years and that 
the veteran wore a foam brace for his back.  He had seen the 
veteran fall to the floor in pain while dancing.  He saw him 
fall once at his house; his hip went out and he was laid up 
for three or four days as a result.  

Regarding his eye condition the veteran testified that a 
piece of metal got embedded in his right eye in 1963.  The 
object was surgically removed from his eye.  He testified 
that that he had had ulcers in his eye since and that now the 
ulcers would go from one eye to the other.  He stated that he 
had had three emergencies with his eyes and that his eyesight 
had weakened faster than it should.  One of the veteran's 
friends testified that she remembered going to the emergency 
room and being told that the veteran's eye was ulcerated.  

The issue of service connection for the back disorder was 
referred to the VA Compensation and Pension (C & P) Service 
for administrative review and an opinion.  In an October 1995 
statement, the Director of the C & P Service reported the 
facts of the case, including a recitation of the service 
medical record notations, as well as private medical reports.  
The Director concluded that the single episode of non-trauma 
back problems in service coupled with the onset of back 
pathology 20 years later did not establish chronicity.  A 
denial of service connection for the back pathology was 
recommended.  A rating decision dated in November 1996 denied 
service connection for the back condition and found that the 
eye claim was not well grounded.  

During the veteran's personal hearing in December 1997 he 
testified that he had not been able to work since he had a 
herniated disc removed in 1992.  The doctors had had told him 
that a previous injury was causing spondylolisthesis and now 
that a disc had been removed there was pressure on the left 
hip.  He alleged that the previous injury occurred when he 
tried to pick up a welding machine in service.  He was taken 
off duty for around 30 days.  He wore a brace and took 
medications during the 30 days.  He did not receive any 
treatment after the 30-day period.  The veteran stated that 
he had no back problems until a year or a year and a half 
after service when his back started going out for nothing.  
He went to chiropractors off and on as needed.  The veteran 
testified that he had never injured his back in any way other 
than the times in service.  Regarding his eye condition the 
veteran repeated that a fragment lodged in his eye and was 
surgically removed in service.  His eye took a couple of 
weeks to heal he had dryness in it but never went to sick bay 
because of it.  He stated that he had had no other eye 
injuries.  He related his eye condition to the service 
because his representative thought it might be.

During his hearing before a member of the Board in March 1999 
the veteran repeated his history of one injury to his back in 
service.  He added that he was also injured when he fell from 
a ladder while in service.  He was taken off duty for about a 
month and received medications during that time.  He stated 
that the service had records indicating that he was treated 
for that incident.  He testified that he had had no back 
problems prior to service.  Two or three years after service 
it started kicking out on him and kept going like that until 
his herniated disc was removed in 1992.  He testified that he 
was receiving Social Security Administration benefits for 
spondylolisthesis and degenerative arthritis of the spine.  

Analysis

Spondylolisthesis and Spondylosis with
Degenerative Disc Disease of the Lumbar Spine

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).  

In the present case, the veteran did have complaints of back 
pain during service.  However, his complaints involved the 
mid-back, not the low back.  Although the veteran began to 
have back complaints in 1984, they appear to be related to 
an occupational injury, as was his 1992 low back problem 
that ultimately resulted in lumbar spine surgery.  While Dr. 
Aragona's May 1994 statement seems to establish a nexus 
between the service back complaints and the present 
pathology, his opinion is based on a history provided by the 
veteran, and not a review of the service medical records or 
other medical documents.  The Board is not required to 
accept doctors' opinions that are based upon the appellant's 
recitation of medical history.  Godfrey v. Brown, 8 Vet.App. 
113 (1995).  The physician's statements are further refuted 
by the finding of the October 1996 VA C & P Service review.

In conclusion, the evidence fails to establish that the acute 
and transitory episode of non-traumatic mid-back pain during 
service resulted in the development of chronic lumbar 
pathology.  Service connection must be denied.  

Eye Condition

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 75 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464 
(1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  Where 
the determinative issue involves a medical diagnosis, there 
must be competent medical evidence to the effect that the 
claim is plausible; lay assertions of medical status do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Id.  If the disorder is not chronic, it may 
still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.

The veteran has submitted no medical evidence or medical 
opinions to substantiate his claim that any current eye 
pathology is related to his active service.  The treatment 
notes and the letter from Dr. Brown are negative for any link 
between his ulcerated corneas and his service.  

The Board has considered the testimony of the veteran and 
others as well as the medical evidence, however, absent 
favorable medical evidence or medical opinions the veteran's 
claim is not well grounded and must be denied.  Espiritu, 
Robinette.

Although where claims are not well grounded the VA does not 
have a statutory duty to assist the claimant in developing 
facts pertinent to the claim, the VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete the application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claims.  Robinette.

In this case, the RO fulfilled its obligation under § 5103 
(a) in the November 1996 and March 1998 supplemental 
statements of the case in which the appellant was informed 
that the reason for the denial of the claim was that there 
was no evidence linking his current eye disorder to his 
service.  Furthermore, by this decision, the Board is 
informing the appellant of the evidence which is lacking and 
that is necessary to make the claim well grounded.


ORDER

The appeal of the issue of service connection for 
spondylolisthesis and spondylosis with degenerative disc 
disease of the lumbar spine is denied. 

The appeal of the issue of service connection for an eye 
condition is denied. 



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals



 

